         Case 2:11-cv-01809-APG-NJK Document 122 Filed 08/12/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 CURTIS GUY,                                            Case No.: 2:11-cv-01809-APG-NJK

 4          Petitioner                                 Order Granting Motion to Extend Time

 5 v.                                                                [ECF No. 121]

 6 WILLIAM GITTERE, et al.,

 7          Respondents

 8         I ORDER that respondents’ motion to extend time (ECF No. 121) is GRANTED. The

 9 respondents shall have up to and including August 24, 2020, in which to file the reply in support

10 of the motion to dismiss (ECF No. 105) petitioner Curtis Guy’s amended petition (ECF No. 90),

11 and responses to the motion for evidentiary hearing (ECF No. 116) and motion for discovery

12 (ECF No. 115). Because this is the fourth request for an extension, there will be no further

13 extensions absent extraordinary circumstances.

14         DATED this 11th day of August, 2020.

15

16
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
